*397The opinion of the court was delivered by
Burch, J.:
The action was one to recover money according to the provisions of a written contract. The defendant prayed for reformation of the instrument on the ground it did not express the agreement of the parties. The court denied reformation, and rendered judgment for the plaintiff. The defendant appeals.
In deciding the matter of reformation, the court said:.
“Contracts are reduced to writing to avoid just such a muddle as we have gotten into. Mr. Padfield signed this contract after reading it, and he is held to have understood it and known all that was in it, whether he actually did or not. He contends that certain provisions ought to be. inserted, and the contract reformed to contain those provisions. Now, the law requires that evidence establishing those facts should establish them beyond a reasonable doubt. . . . You have not proved by the evidence beyond a reasonable doubt that this contract should be reformed, and I shall so hold.”
There was substantial evidence that no mistake was made in the preparation of the instrument, and substantial evidence that after the execution of the instrument the parties conducted themselves in accordance with its terms. The standard of cogency which the court applied to the proof is the standard recognized by this court in such cases. (Bodwell v. Heaton, 40 Kan. 36, 18 Pac. 901; Schæffer v. Mills, 69 Kan. 25, 76 Pac. 436.)
The judgment of the district court is affirmed.